Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and are is objected to because of the following informalities:  
Claim 1 is advised to remove each prefix labels before each limitation (e.g. S1, S2, etc.)
Claim 5 duplicates angle range of 37°-40°.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lilienfeld (“Optical Detection of Particle Contamination on Surf aces: A Review”, Aerosol Science and Technology, 5:2, 145-165, 1986), in view of Vertoprakhov et al. (US Patent Application Publication 2010/0220185), hereinafter referred as Vertoprakhov.

Regarding claim 1, Lilienfeld discloses a method for intelligently judging stray light (page 145, introduction), the method comprising: 
S1: obtaining a plurality of pictures with stray light and an incident light angle corresponding to each of the plurality of pictures, the plurality of pictures being separately taken by a product to be tested using different components that produces the stray light at the corresponding incident light angles (page 156, right column, last para. - page 157, left column, first para.; The angle of incidence (Φ) should be optimized for the particular surface to be inspected. In general, large angles of incidence (i.e., small grazing angles) provide optimum results for the detection of particles on transparent surfaces because of reduced stray light problems associated with refraction, multiple reflection, etc; Fig. 3, 4 and 5 – 7 shows a plurality of pictures with stray light and an incident light angle corresponding to each of the plurality of pictures); 
S2: determining a stray light judgment mechanism corresponding to each of the plurality of pictures according to the corresponding incident light angle (page 146, right column, lines 25 – 27, These deviations from a perfectly specular behavior are useful measures of overall surface quality; page 147, left column, line 3 – right column, third paragraphs, equations determining a stray light judgment mechanism); 
S3: based on the stray light judgment mechanism, determining whether each of the plurality of pictures has a good quality of the corresponding stray light judgment mechanism and obtaining a judgment result (page 146, right column, lines 25 – 27, These deviations from a perfectly specular behavior are useful measures of overall surface quality); and 
S4: determining whether the product to be tested is a qualified product based on the judgment result of each of the plurality of pictures (page 146, right column, lines 25 – 27, These deviations from a perfectly specular behavior are useful measures of overall surface quality; Fig. 5 – 7 shows a product quality with different levels of defect).
However, Lilienfeld fails to explicitly disclose that the quality meets an acceptance condition.  
However, in a similar field of endeavor Vertoprakhov discloses a method for object inspection (abstract). In addition, Vertoprakhov discloses the method that the quality can be determined whether meets an acceptance condition ([0023, 0034], claim 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lilienfeld, and determine the quality meets an acceptance condition. The motivation for doing this is quality value can be quantified so that the application of Lilienfeld can be expanded.

Regarding claim 8 (depends on claim 1), Vertoprakhov discloses the method wherein: when the judgment results of the plurality of pictures of the product to be tested meet the acceptance conditions of the corresponding stray light judgment mechanism, the product to be tested is a qualified product ([0023, 0034], claim 1, if quality is acceptable, it is a qualified product).

Regarding claim 9, Lilienfeld discloses a method for intelligently judging stray light (page 145, introduction), the method comprising: 
obtaining a plurality of pictures with stray light and an incident light angle corresponding to each of the plurality of pictures (page 156, right column, last para. - page 157, left column, first para.; The angle of incidence (Φ) should be optimized for the particular surface to be inspected. In general, large angles of incidence (i.e., small grazing angles) provide optimum results for the detection of particles on transparent surfaces because of reduced stray light problems associated with refraction, multiple reflection, etc; Fig. 3, 4 and 5 – 7 shows a plurality of pictures with stray light and an incident light angle corresponding to each of the plurality of pictures); 
determining a stray light judgment mechanism corresponding to each of the plurality of pictures according to the corresponding incident light angle (page 146, right column, lines 25 – 27, These deviations from a perfectly specular behavior are useful measures of overall surface quality; page 147, left column, line 3 – right column, third paragraphs, equations determining a stray light judgment mechanism); 
based on the stray light judgment mechanism, determining whether each of the plurality of pictures has a good quality of the corresponding stray light judgment mechanism and obtaining a judgment result (page 146, right column, lines 25 – 27, These deviations from a perfectly specular behavior are useful measures of overall surface quality); and 
determining whether a product to be tested is a qualified product based on the judgment result of the plurality of pictures (page 146, right column, lines 25 – 27, These deviations from a perfectly specular behavior are useful measures of overall surface quality; Fig. 5 – 7 shows a product quality with different levels of defect).
However, Lilienfeld fails to explicitly disclose that the quality meets an acceptance condition.  
However, in a similar field of endeavor Vertoprakhov discloses a method for object inspection (abstract). In addition, Vertoprakhov discloses the method that the quality can be determined whether meets an acceptance condition ([0023, 0034], claim 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lilienfeld, and determine the quality meets an acceptance condition. The motivation for doing this is quality value can be quantified so that the application of Lilienfeld can be expanded.
Lilienfeld discloses the method wherein: the incident light angle is selected at an optimal range (page 156, right column, last para. - page 157, left column, first para.; The angle of incidence (Φ) should be optimized for the particular surface to be inspected. In general, large angles of incidence (i.e., small grazing angles) provide optimum results for the detection of particles on transparent surfaces because of reduced stray light problems associated with refraction, multiple reflection, etc).
Lilienfeld discloses the claimed invention except for incident light angle is selected from 0°- 55°. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select angle from 0°- 55°, since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 10 (depends on claim 9), Lilienfeld discloses the method wherein: the pictures are separately taken by the product to be tested using different components that produce the stray light at the corresponding incident light angle (page 156, right column, last para. - page 157, left column, first para.; The angle of incidence (Φ) should be optimized for the particular surface to be inspected. In general, large angles of incidence (i.e., small grazing angles) provide optimum results for the detection of particles on transparent surfaces because of reduced stray light problems associated with refraction, multiple reflection, etc; Fig. 3, 4 and 5 – 7 shows a plurality of pictures with stray light and an incident light angle corresponding to each of the plurality of pictures).

Claim(s) 2 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lilienfeld in view of Vertoprakhov, and in further view of Yamamoto et al. (US Patent Application Publication 2006/0051887), hereinafter referred as Yamamoto.

Regarding claim 2 (depends on claim 1), Lilienfeld discloses the method wherein: the components comprise a lens barrel (page 157, right column, 3rd para., lens), and a light shield (page 158, left column, filters).
However, Lilienfeld in view of Vertoprakhov fails to explicitly disclose that the components comprise a spacer, and a pressure ring.  
However, in a similar field of endeavor Yamamoto discloses a device assembly (abstract). In addition, Yamamoto discloses the device components comprise a spacer (Fig. 17, #13), and a pressure ring (Fig. 13A, #58). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lilienfeld in view of Vertoprakhov, and comprise a spacer, and a pressure ring. The motivation for doing this is that an assembly can be formed so that the structure can be more stable.

Regarding claim 3 (depends on claim 2), Lilienfeld discloses the method wherein: the incident light angle is selected at an optimal range (page 156, right column, last para. - page 157, left column, first para.; The angle of incidence (Φ) should be optimized for the particular surface to be inspected. In general, large angles of incidence (i.e., small grazing angles) provide optimum results for the detection of particles on transparent surfaces because of reduced stray light problems associated with refraction, multiple reflection, etc).
Lilienfeld discloses the claimed invention except for incident light angle is selected from 0°- 55°. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select angle from 0°- 55°, since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 4 (depends on claim 3), Lilienfeld discloses the method wherein: the lens barreland the light shield generate stray light at incident light angles at an optimal range (page 156, right column, last para. - page 157, left column, first para.; The angle of incidence (Φ) should be optimized for the particular surface to be inspected. In general, large angles of incidence (i.e., small grazing angles) provide optimum results for the detection of particles on transparent surfaces because of reduced stray light problems associated with refraction, multiple reflection, etc).
Lilienfeld discloses the claimed invention except for incident light angle is selected from 0°, 37°-40°, 37°-40°, and 42°-53°, respectively. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select angle from 0°, 37°-40°, 37°-40°, and 42°-53°, respectively, since it has been held that discovering an optimal value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 5 (depends on claim 4), Lilienfeld discloses the method wherein step S3 comprises: determining a position of the stray light according to the incident light angle of each of the plurality of pictures (Fig. 5 – 7 shows a position of the stray light according to the incident light angle); obtaining parameter values of at least one dimension of the stray light (page 148 and table 1 talked about dimension of the stray light related to a particle size); and comparing the parameter values to a preset standard value to obtain the judgment result (page 148 and table 1, compare measured scattering dependence with table 1 to obtain the judgment result).

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668